      Case: 1:20-cv-02622 Document #: 1 Filed: 04/30/20 Page 1 of 24 PageID #:1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS
                                    PEORIA DIVISION

 JACKIE LYSENGEN, on behalf of the
 Morton Buildings, Inc. Leveraged Employee
 Stock Ownership Plan, and on behalf of a
 class of all other persons similarly situated,

                                                        Case No.
                         Plaintiff,

 v.

 ARGENT TRUST COMPANY,
 JAN ROUSE, and
 EDWARD C. MILLER,

                         Defendants.


                                          COMPLAINT

       Plaintiff Jackie Lysengen, by her undersigned attorneys, on behalf of the Morton Buildings,

Inc. Leveraged Employee Stock Ownership Plan, and similarly situated participants in the Plan

and their beneficiaries, alleges upon personal knowledge, the investigation of her counsel, and

upon information and belief as to all other matters, as to which allegations she believes substantial

evidentiary support will exist after a reasonable opportunity for further investigation and

discovery, as follows:

                                        BACKGROUND

       1.      Plaintiff Jackie Lysengen (“Plaintiff”), formerly known as Jackie Houska, brings

this suit against Argent Trust Company (“Argent”), the trustee for the Morton Buildings, Inc.

Leveraged Employee Stock Ownership Plan (the “Plan”) when the Plan acquired shares of Morton

Buildings, Inc. (“Morton”) in 2017, and against selling shareholders Jan Rouse and Edward C.

Miller (“Shareholder Defendants”).

                                                 1
          Case: 1:20-cv-02622 Document #: 1 Filed: 04/30/20 Page 2 of 24 PageID #:2




           2.    Plaintiff is a participant in the Plan, as defined by ERISA § 3(7), 29 U.S.C.

§ 1002(7), who was vested in shares of Morton allocated to her account in the Plan.

           3.    This action is brought under Sections 404, 406, 409, 410, and 502(a) of the

Employee Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §§ 1104,

1106, 1109, 1110, and 1132(a), for losses suffered by the Plan and its participants caused by Argent

when it caused the Plan to buy shares of Morton for more than fair market value in 2017 and other

relief.

           4.    As alleged below, the Plan has been injured and its participants have been deprived

of hard-earned retirement benefits resulting from Defendants’ violations of ERISA.

           5.    At all relevant times, Morton was a privately held company and a party in interest

to the Plan. Morton adopted the Plan effective January 1, 2017. On May 8, 2017, the Plan

purchased 2,005,662 shares of Morton’s common stock. Company common stock shares totaling

1,956,992 and 48,670 were purchased at $75.25 and $10.75 per share for $147,263,648 and

$523,229, respectively, totaling $147,786,877. The reduced share price between the Plan and

Morton for the 48,670 shares was reportedly due to a decrease in the fair market value of Morton’s

shares following the issuance of debt to finance the $147,263,648 portion of the transaction. The

stock purchase was financed by three term loan agreements that the Plan entered into with:

(1) Morton, for $132,277,461 at an interest rate of 2.75%, (2) Morton, for $523,229 at an interest

rate of 2.75%, and (3) a former shareholder (the “Former Shareholder”), for $14,986,187 at an

interest rate of 5.00%, all to be repaid over 30 years (the purchase and loan transactions together,

the “ESOP Transaction” or “Transaction”). At that time, Morton became 100% employee owned.




                                                  2
      Case: 1:20-cv-02622 Document #: 1 Filed: 04/30/20 Page 3 of 24 PageID #:3




          6.    Argent represented the Plan and its participants as Trustee in the ESOP Transaction.

It had sole and exclusive authority to negotiate the terms of the ESOP Transaction on the Plan’s

behalf.

          7.    The ESOP Transaction allowed the selling shareholders, including Defendant

Shareholders and other persons including members of the Getz family (“Selling Shareholders”),

to unload their interests in Morton above fair market value and saddle the Plan with tens of millions

of dollars of debt over a 30-year repayment period to finance the Transaction. Argent failed to

fulfill its ERISA duties, as Trustee and fiduciary, to the Plan and its participants, including

Plaintiff.

          8.    Jan Rouse and Edward C. Miller, the Defendant Shareholders, are parties in interest

who sold shares in the ESOP Transaction. The Defendant Shareholders are liable under ERISA

for participating in the prohibited transactions and in Argent’s breaches of fiduciary duty.

          9.    Plaintiff brings this action to recover the losses incurred by the Plan, and thus by

each individual account in the Plan held by them and similarly situated participants, resulting from

Argent’s engaging in, and causing the Plan to engage in, prohibited transactions under ERISA, and

breaching its fiduciary duties under ERISA, and the Defendant Shareholders’ participation in these

violations.

                                 JURISDICTION AND VENUE

          10.   This action arises under Title I of ERISA, 29 U.S.C. §§ 1001 et seq., and is brought

by Plaintiff under ERISA § 502(a), 29 U.S.C. § 1132(a), to require Argent to make good to the

Plan losses resulting from its violations of the provisions of Title I of ERISA, to obtain appropriate

equitable relief against Argent and the Defendant Shareholders, to restore to the Plan any profits

that have been made by breaching fiduciaries and parties in interest through the use of Plan assets,



                                                  3
      Case: 1:20-cv-02622 Document #: 1 Filed: 04/30/20 Page 4 of 24 PageID #:4




and to obtain other appropriate equitable and legal remedies in order to redress violations and

enforce the provisions of ERISA.

       11.     This Court has subject matter jurisdiction over this action pursuant to ERISA

§ 502(e)(1), 29 U.S.C. § 1132(e)(1).

       12.     Venue is proper in this District pursuant to ERISA § 502(e)(2), 29 U.S.C.

§ 1132(e)(2), because the Plan was administered in this District, because some of the events or

omissions giving rise to the claims occurred in this District, and because one or more Defendants

reside or may be found in this District.

       13.     From the effective date of the Plan on January 1, 2017 to the present, the address

of the Plan Administrator, Morton, was 252 West Adams, Morton, Illinois 61550, in Tazewell

County.

                                           PARTIES

       14.     Plaintiff Jackie Lysengen is and has been a Plan participant, as defined in ERISA

§ 3(7), 29 U.S.C. § 1002(7), since the adoption of the Plan effective on January 1, 2017. Plaintiff

Lysengen resides in Eden Prairie, Minnesota. She was a Construction Center Administrator (CCA)

at Morton. She was employed there from December 28, 1990 to August 23, 2019. She was vested

by the Plan’s terms in shares of Morton in her Plan account.

       15.     Defendant Argent operates as an investment management firm and offers financial

planning, trusts, and real estate management services to families and organizations. Argent’s

principal place of business is 1100 Abernathy Road, 500 Northpark, Suite 550, Atlanta, Georgia

30328. Argent is a division of Argent Financial Group, an independent wealth management firm.

Argent Financial Group is headquartered at 500 E Reynolds Dr., Ruston, Louisiana 71270.




                                                4
      Case: 1:20-cv-02622 Document #: 1 Filed: 04/30/20 Page 5 of 24 PageID #:5




       16.     Argent was the Trustee of the Plan at the time of the ESOP Transaction. Argent

was a “fiduciary” under ERISA because it was the Trustee. As Trustee, Argent had exclusive

authority to manage and control the assets of the Plan and had sole and exclusive discretion to

authorize and negotiate the ESOP Transaction on the Plan’s behalf. Argent was a party in interest

under ERISA § 3(14), 29 U.S.C. § 1002(14), at all times that it was Trustee of the Plan.

       17.     The Notes to Financial Statements of the Plan’s 2017 Form 5500 reports that

service providers to the Plan are parties in interest under ERISA, and that Argent was the Plan’s

custodian and holds the Plan’s assets.

       18.     Argent’s power and authority does not include the power and authority to interpret

and construe the terms of the written Plan document.

       19.     Defendant Jan Rouse was a selling shareholder in the ESOP Transaction. She was

a Director of Morton at the time of the ESOP Transaction. Jan Rouse was a party in interest under

ERISA § 3(14), 29 U.S.C. § 1002(14), as a Morton director at the time of the ESOP Transaction.

       20.     Defendant Edward C. Miller was a selling shareholder in the ESOP Transaction.

He was a Director of Morton at the time of the ESOP Transaction. Edward C. Miller was a party

in interest under ERISA § 3(14), 29 U.S.C. § 1002(14), as a Morton director at the time of the

ESOP Transaction. Edward C. Miller was an officer and employee of Morton at the time of the

ESOP Transaction. He was a party in interest under ERISA § 3(14), 29 U.S.C. § 1002(14), as a

Morton officer and/or employee at the time of the ESOP Transaction.

                                 FACTUAL ALLEGATIONS

       21.     Headquartered in Morton, Illinois, Morton bills itself as the industry leader in post-

frame manufacturing and construction. Morton operates in 43 states with 103 construction centers

and eight manufacturing plants across the country. Morton had approximately 1,700 employees at



                                                 5
      Case: 1:20-cv-02622 Document #: 1 Filed: 04/30/20 Page 6 of 24 PageID #:6




the time of the ESOP Transaction. Morton was at all times a private company. There is and was

no public market for Morton stock.

       22.     Morton was founded in 1903 by John Getz Sr., as the Interlocking Fence Company.

Morton was owned by the Getz family for 113 years, until the 2017 ESOP Transaction.

       23.     Morton was incorporated in Illinois on June 26, 1903.

       24.     Morton is headquartered at 252 West Adams, Morton, Illinois 61550.

       25.     Morton is an S corporation, effective January 1, 2018.

       26.     Morton stock is not readily tradable on an established securities market.

       27.     Morton adopted the Plan effective January 1, 2017.

       28.     The Plan is a pension plan within the meaning of ERISA § 3(2), 29 U.S.C.

§ 1002(2), and is subject to ERISA pursuant to ERISA § 4(a)(1), 29 U.S.C. § 1003(a)(1).

       29.     The Plan is a leveraged employee stock ownership plan, or “Leveraged ESOP.”

The Plan was designed to invest primarily in the employer securities of Morton.

       30.     The Plan’s principal asset was Morton stock at all times since the ESOP

Transaction.

       31.     The Plan is an individual account plan, or defined contribution plan, under which a

separate individual account was established for each participant.

       32.     Morton is and was from the inception of the Plan the sponsor of the Plan within the

meaning of ERISA § 3(16)(B), 29 U.S.C. § 1002(16)(B).

       33.     Employees of Morton participate in the Plan.

       34.     Morton is and was the Plan’s administrator within the meaning of ERISA

§ 3(16)(A), 29 U.S.C. § 1002(16)(A).




                                                6
      Case: 1:20-cv-02622 Document #: 1 Filed: 04/30/20 Page 7 of 24 PageID #:7




        35.      The Plan’s Forms 5500 report at Part II Lines 2a & 3a that Morton is the Plan’s

administrator.

        36.      Morton is and was an ERISA fiduciary to the Plan as its administrator.

        37.      The Schedules H, Line 4i -Schedule of Assets (Held At End of Year) to the Plan’s

Forms 5500 Annual Return/Report for plan years ending December 31, 2017, and December 31,

2018, report that Morton is a party in interest to the Plan.

        38.      Morton is and was at the time of the ESOP Transaction a party in interest to the

Plan under ERISA § 3(14), 29 U.S.C. § 1002(14).

        39.      Morton’s duties as Plan Administrator were delegated to a benefit plan committee

appointed by Morton’s Board of Directors.

        40.      Plaintiff further alleges that the following factual allegations in this paragraph will

likely have evidentiary support after a reasonable opportunity for further investigation or

discovery. At the time of the ESOP Transaction, the Morton Board of Directors included Selling

Shareholders, including Defendant Shareholders. The Selling Shareholders were parties in interest

to the Plan under ERISA § 3(14), 29 U.S.C. § 1002(14), at the time of the ESOP Transaction, as

directors of Morton or persons with powers or responsibilities similar to directors; and/or as 10

percent or more shareholders of Morton, directly or indirectly; and/or as officers of Morton or

persons with powers or responsibilities similar to officers; and/or as employees of Morton; and/or

as relatives of a party in interest.

        41.      Morton appointed Argent as Trustee of the Plan. As Trustee, Argent had sole and

exclusive authority to negotiate and approve the ESOP Transaction on behalf of the Plan, including

the price the Plan paid for Morton stock.




                                                   7
      Case: 1:20-cv-02622 Document #: 1 Filed: 04/30/20 Page 8 of 24 PageID #:8




       42.     As Trustee for the Plan, it was Argent’s exclusive duty to ensure that any

transactions between the Plan and the Selling Shareholders and between the Plan and Morton,

including acquisitions of Morton stock by the Plan and loans to the Plan, were fair and reasonable

and to ensure that the Plan paid no more than fair market value.

       43.     On May 8, 2017, the Plan purchased from the Selling Shareholders 2,005,662

shares of Morton’s common stock. Company common stock shares totaling 1,956,992 and 48,670

were purchased at $75.25 and $10.75 per share for $147,263,648 and $523,229, respectively,

totaling $147,786,877.

       44.     At that time, Morton became 100% employee owned.

       45.     The Plan’s purchase of the Morton shares was financed by three term loan

agreements that the Plan entered into with: (1) Morton, for $132,277,461 at an interest rate of

2.75%, (2) Morton, for $523,229 at an interest rate of 2.75%, and (3) the Former Shareholder, for

$14,986,187 at an interest rate of 5.00%, all payable in annual payments with final payments due

in 2046.

       46.     Plaintiff was allocated shares of Morton stock in her individual account in the Plan

in 2017 and 2018. She was 100% vested in her Morton shares.

       47.     The Selling Shareholders were the shareholders of the majority of Morton common

stock at the time of the ESOP Transaction.

       48.     Plaintiff further alleges that the following factual allegations in this paragraph will

likely have evidentiary support after a reasonable opportunity for further investigation or

discovery. Morton provided financial projections to Argent for the valuation for the ESOP

Transaction. The financial projections were unreasonably optimistic.




                                                 8
      Case: 1:20-cv-02622 Document #: 1 Filed: 04/30/20 Page 9 of 24 PageID #:9




       49.     Morton announced in a Media Release dated May 10, 2017 that: “As an employee-

owned company, Morton Buildings will continue to operate under its existing business model and

management structure.”

       50.     Plaintiff further alleges that the following factual allegations in this paragraph will

likely have evidentiary support after a reasonable opportunity for further investigation or

discovery. The Plan paid a premium to remove Selling Shareholders including Getz family

members, who were involved in other litigation, from ownership of Morton. The Plan paid more

than fair market value for Morton due to this payoff as well as a faulty valuation of the company.

       51.     Prairie Capital Advisors, Inc. was the buyer-side valuator working with Argent on

the ESOP Transaction.

       52.     The valuation of Morton stock strangely rose for the May 8, 2017 sale to the Plan,

and then plummeted after the ESOP Transaction. On December 31, 2016, Morton stock was valued

at $58.04 per share. Just over four months later, at the time of the ESOP Transaction on May 8,

2017, Morton stock was valued at $75.25 per share. But as of December 31, 2017, the stock was

revalued at $33.78 per share. The stock valuation dropped again a year later, when as of December

31, 2018 it was valued at $29.48 per share.

       53.     Plaintiff further alleges that the following factual allegations in this paragraph will

likely have evidentiary support after a reasonable opportunity for further investigation or

discovery. Argent did not perform due diligence in the course of the ESOP Transaction similar to

the due diligence that is performed by third-party buyers in large corporate transactions. Argent’s

due diligence in the ESOP Transaction was less extensive and thorough than the due diligence

performed by third-party buyers in corporate transactions of similar size and complexity. The Plan

overpaid for Morton stock in the ESOP Transaction due to Argent’s reliance on unrealistic growth



                                                 9
    Case: 1:20-cv-02622 Document #: 1 Filed: 04/30/20 Page 10 of 24 PageID #:10




projections, unreliable or out-of-date financials, improper discount rates, inappropriate guideline

public companies for comparison, and/or its failure to test assumptions, failure to question or

challenge underlying assumptions, and/or other factors that rendered the valuation of Morton stock

in the ESOP Transaction faulty.

       54.     Incentives to Argent to act in favor of the Selling Shareholders in the ESOP

Transaction included the possibility of business from sellers of companies who understood that

Argent applied a lesser degree of due diligence in ESOP purchases of businesses than is typical

for non-ESOP-buyers’ purchases of businesses, engagement as the Plan’s ongoing trustee after the

ESOP Transaction and the fees paid for that engagement, and engagement as the custodian for the

Morton Buildings, Inc. 401(k) and ESOP, which is also sponsored by Morton, and the fees paid

for that engagement. Effective May 8, 2017, Argent was appointed custodian of the Morton

Buildings, Inc. 401(k) and ESOP for its investments in Morton common stock and Fidelity

Investments Money Market Treasury Portfolio I.

       55.     Argent is liable to the Plan for the difference between the price paid by the Plan

and the actual value of Morton shares at the time of the ESOP Transaction.

       56.     The Defendant Shareholders are liable to the Plan to repay the difference between

the price they received and the actual value of their Morton shares at the time of the ESOP

Transaction.

       57.     Argent has received consideration for its own personal account from Morton for its

services in the ESOP Transaction in the form of fees, under a contract made when the Selling

Shareholders owned Morton.

       58.     The Notes to Financial Statements of the Plan’s 2017 Form 5500 explains that the

Plan’s administrative expenses for 2017 were paid by Morton.



                                                10
    Case: 1:20-cv-02622 Document #: 1 Filed: 04/30/20 Page 11 of 24 PageID #:11




       59.    Pursuant to Argent’s engagement agreement, Morton, at a time that it was owned

by the Selling Shareholders, agreed to indemnify Argent as Plan Trustee in connection with the

ESOP     Transaction    (“Engagement      Indemnification     Agreement”).      The    Engagement

Indemnification Agreement is something of value, potentially worth millions of dollars of defense

costs and/or liability in ERISA private company ESOP litigation.

       60.    Plaintiff further alleges that the following factual allegations in this paragraph will

likely have evidentiary support after a reasonable opportunity for further investigation or

discovery. The Engagement Indemnification Agreement does not contain an exemption addressing

violation of the per se prohibited transaction rules under ERISA § 406. The Engagement

Indemnification Agreement does not require payment of interest or otherwise account for the time

value of money should Argent ultimately be required to reimburse Morton.

       61.    Pursuant to the Morton Buildings, Inc. Leveraged Employee Stock Ownership

Trust, Morton, by Chief Executive Officer and President John Russell—who held those positions

before, at the time of, and after the ESOP Transaction—agreed to indemnify Argent as Plan

Trustee in a contract made and entered into on May 8, 2017 and effective as of January 1, 2017

(“Trust Engagement Agreement”). The Trust Engagement Agreement covers Argent’s role as Plan

Trustee in connection with the ESOP Transaction. The indemnification agreement is something of

value, potentially worth millions of dollars of defense costs and/or liability in ERISA private

company ESOP litigation.

       62.    The Trust Engagement Agreement includes an exemption if a court of competent

jurisdiction holds that a loss resulted from Argent’s “gross negligence” or “willful misconduct,”

or “breach of any fiduciary duty imposed under ERISA.” Those carve-outs do not apply to ERISA

§ 406 claims for “Prohibited Transactions,” which are different than ERISA § 404 claims



                                                11
    Case: 1:20-cv-02622 Document #: 1 Filed: 04/30/20 Page 12 of 24 PageID #:12




concerning “Fiduciary Duties,” and as establishing per se statutory violations do not require

findings of gross negligence or willful misconduct.

        63.    The Trust Engagement Agreement includes a provision that nullifies certain court

holdings that indemnification is unavailable to Argent: “If a court of competent jurisdiction holds

that any payment or award of indemnification pursuant to the terms of this Trust Agreement is

unavailable to any one or more of the Indemnitees from the Company for any reason other than

their gross negligence, willful misconduct or breach of fiduciary duty, the Company then shall

nonetheless reimburse the affected Indemnitees, as required by Section 9.1, but taking into account

the basis for the denial of full indemnification by the court.”

        64.    The Trust Engagement Agreement does not require payment of interest or

otherwise account for the time value of money should Argent ultimately be required to reimburse

Morton.

        65.    The indemnification agreements are invalid under ERISA § 410(a), 29 U.S.C.

§ 1110(a), as against public policy because Argent violated its ERISA duties to the Plan, and its

legal defense and liability for the Plan’s losses should not be paid by the company that the Plan

owns.

        66.    Payment by Morton of millions of dollars of attorneys’ fees, costs, litigation

expenses, and liabilities to Argent necessarily would adversely impact Morton’s equity value and

therefore the value of Plan assets. Direct payment or reimbursement of Argent’s attorneys’ fees,

costs, litigation expenses, and liabilities by Morton, or the Plan that owns it, would adversely affect

the Plan and Plaintiff’s and other participants’ financial interests.




                                                  12
     Case: 1:20-cv-02622 Document #: 1 Filed: 04/30/20 Page 13 of 24 PageID #:13




                                      CLAIMS FOR RELIEF

                                              COUNT I

               Causing and Engaging in Prohibited Transactions Forbidden by
                ERISA § 406(a)–(b), 29 U.S.C. § 1106(a)–(b), Against Argent

        67.     Plaintiff incorporates the preceding paragraphs as though set forth herein.

        68.     ERISA § 406(a)(1)(A), 29 U.S.C. § 1106(a)(1)(A), prohibits a plan fiduciary, here

Argent, from causing a plan, here the Plan, to engage in a sale or exchange of any property, here

Morton stock, with a party in interest, here the Selling Shareholders, as took place in the ESOP

Transaction.

        69.     ERISA § 406(a)(1)(B), 29 U.S.C. § 1106(a)(1)(B), prohibits Argent from causing

the Plan to borrow money from a party in interest, here Morton and the Former Shareholder, as

took place in the ESOP Transaction.

        70.     ERISA § 406(a)(1)(D), 29 U.S.C. § 1106(a)(1)(D), prohibits Argent from causing

the Plan to engage in a transaction that constitutes a direct or indirect transfer to, or use by or for

the benefit of, a party in interest, here the Selling Shareholders, of any assets of the Plan, as took

place in and after the ESOP Transaction with the transfer of Plan assets as payment for Morton

stock and in continuing payments on the loan.

        71.     The stock and loan transactions between the Plan and the parties in interest were

authorized by Argent in its capacity as Trustee for the Plan.

        72.     Argent caused the Plan to engage in prohibited transactions in violation of ERISA

§ 406(a), 29 U.S.C. § 1106(a), in the ESOP Transaction.

        73.     ERISA § 406(b), 29 U.S.C. § 1106(b), inter alia, mandates that a plan fiduciary

shall not “act in any transaction involving the plan on behalf of a party (or represent a party) whose

interests are adverse to the interests of the plan or the interests of its participants,” or “receive any

                                                   13
     Case: 1:20-cv-02622 Document #: 1 Filed: 04/30/20 Page 14 of 24 PageID #:14




consideration for his own personal account from any party dealing with such plan in connection

with a transaction involving the assets of the plan.”

        74.     Argent caused the Plan to acquire Morton stock from the Selling Shareholders

above fair market value and with the proceeds of three loans that were used to pay the Selling

Shareholders. This primarily benefited the Selling Shareholders to the substantial detriment of the

Plan and its participants and beneficiaries, even though Argent was required to act solely in the

interests of the Plan’s participants and beneficiaries in connection with any such transaction.

        75.     Argent received consideration for its own personal account from Morton—fees and

an indemnification agreement—as Trustee for the Plan in the ESOP Transaction, in violation of

ERISA § 406(b)(3).

        76.     Argent caused and engaged in prohibited transactions in violation of ERISA

§ 406(b) in the ESOP Transaction.

        77.     ERISA § 409, 29 U.S.C. § 1109, provides, inter alia, that any person who is a

fiduciary with respect to a plan and who breaches any of the responsibilities, obligations, or duties

imposed on fiduciaries by Title I of ERISA shall be personally liable to make good to the plan any

losses to the plan resulting from each such breach, and additionally is subject to such other

equitable or remedial relief as the court may deem appropriate.

        78.     ERISA § 502(a), 29 U.S.C. § 1132(a), permits a plan participant to bring a suit for

relief under ERISA § 409 and to obtain appropriate equitable relief to enforce the provisions of

Title I of ERISA or to enforce the terms of a plan.

        79.     Argent has caused losses to the Plan by the prohibited transactions in an amount to

be proved specifically at trial.




                                                 14
    Case: 1:20-cv-02622 Document #: 1 Filed: 04/30/20 Page 15 of 24 PageID #:15




                                              COUNT II

  Breaches of Fiduciary Duty Under ERISA § 404(a), 29 U.S.C. § 1104(a), Against Argent

       80.     Plaintiff incorporates the preceding paragraphs as though set forth herein.

       81.     ERISA § 404(a)(1), 29 U.S.C. § 1104(a)(1), requires, inter alia, that a plan

fiduciary discharge his or her duties with respect to a plan solely in the interest of the participants

and beneficiaries, (A) for the exclusive purpose of providing benefits to participants and the

beneficiaries of the plan, (B) with the care, skill, prudence, and diligence under the circumstances

then prevailing that a prudent person acting in a like capacity and familiar with such matters would

use in the conduct of an enterprise of a like character and with like aims, and (D) in accordance

with the documents and instruments governing the plan insofar as such documents and instruments

are consistent with ERISA.

       82.     The fiduciary duty of loyalty entails a duty to avoid conflicts of interest and to

resolve them promptly when they occur. A fiduciary must always administer a plan with an “eye

single” to the interests of the participants and beneficiaries, regardless of the interests of the

fiduciaries themselves or the plan sponsor.

       83.     ERISA § 409, 29 U.S.C. § 1109, provides, inter alia, that any person who is a

fiduciary with respect to a plan and who breaches any of the responsibilities, obligations, or duties

imposed on fiduciaries by Title I of ERISA shall be personally liable to make good to the plan any

losses to the plan resulting from each such breach, and additionally is subject to such other

equitable or remedial relief as the court may deem appropriate.

       84.     ERISA § 502(a), 29 U.S.C. § 1132(a), permits a plan participant to bring a suit for

relief under ERISA § 409 and to obtain appropriate equitable relief to enforce the provisions of

Title I of ERISA or to enforce the terms of a plan.



                                                  15
     Case: 1:20-cv-02622 Document #: 1 Filed: 04/30/20 Page 16 of 24 PageID #:16




        85.     Argent was required to undertake an appropriate and independent investigation of

the fair market value of Morton stock in or about May 2017 in order to fulfill its fiduciary duties,

and an appropriate investigation would have revealed that the valuation used for the ESOP

Transaction did not reflect the fair market value of the Morton stock purchased by the Plan.

        86.     Argent breached its duties under ERISA § 404(a)(1), 29 U.S.C. § 1104(a)(1).

        87.     Argent has caused losses to the Plan by its breaches of fiduciary duty in an amount

to be proved specifically at trial.

                                            COUNT III

                        Violation of ERISA §§ 410 and 404(a)(1)(A), (B),
                    29 U.S.C. §§ 1110 and 1104(a)(1)(A), (B), Against Argent

        88.     Plaintiff incorporates the preceding paragraphs as though set forth herein.

        89.     ERISA § 410(a), 29 U.S.C. § 1110(a), provides in relevant part (with exceptions

not applicable here) that “any provision in an agreement or instrument which purports to relieve a

fiduciary from responsibility or liability for any responsibility, obligation, or duty under this part

[Part IV of Subtitle B of Title I of ERISA] shall be void as against public policy.” As ERISA § 406

is under Part IV, any provision that attempts to relieve Argent, a Plan fiduciary, of responsibility

or liability is void pursuant to ERISA § 410(a) unless there is an exception or exemption. No such

exception or exemption is applicable to the Count I claim here.

        90.     ERISA § 409, 29 U.S.C. § 1109, provides, inter alia, that any person who is a

fiduciary with respect to a plan and who breaches any of the responsibilities, obligations, or duties

imposed on fiduciaries by Title I of ERISA shall be personally liable to make good to the plan any

losses to the plan resulting from each such breach, and additionally is subject to such other

equitable or remedial relief as the court may deem appropriate.




                                                 16
     Case: 1:20-cv-02622 Document #: 1 Filed: 04/30/20 Page 17 of 24 PageID #:17




        91.     ERISA § 502(a), 29 U.S.C. § 1132(a), permits a plan participant to bring a suit for

relief under ERISA § 409 and to obtain appropriate equitable relief to enforce the provisions of

Title I of ERISA or to enforce the terms of a plan.

        92.     The indemnification agreement purports to provide payment or reimbursement for

the benefit of Argent for its expenses, losses, damages, and liabilities, including but not limited to

attorneys’ fees.

        93.     To the extent that the indemnification agreement attempts to relieve Argent of its

responsibility or liability to discharge its duties under ERISA, or attempts to have Morton (a Plan-

owned company) and thereby the Plan be responsible for Argent’s liability for breaches of the

statute, including but not limited to defense costs, such provisions are void as against public policy.

        94.     To the extent that any of the fiduciaries of the Plan would agree to the exercise of

such a provision that is void against public policy under ERISA § 410, they breached their

fiduciary duties under ERISA by failing to discharge their duties with respect to the Plan solely in

the interest of the participants and beneficiaries and with the care, skill, prudence and diligence

under the circumstances then prevailing that a prudent person acting in a like capacity and familiar

with such matters would use in the conduct of an enterprise of like character and aims, in violation

of ERISA § 404(a)(1)(A) and (B), 29 U.S.C. § 1104(a)(1)(A) and (B). See also ERISA § 403(c)(1),

29 U.S.C. § 1103(c)(1).

        95.     As a result of the foregoing, should it be held liable under the preceding Count I,

Argent should be ordered to disgorge any indemnification payments made by Morton and/or the

Plan, plus interest.




                                                  17
    Case: 1:20-cv-02622 Document #: 1 Filed: 04/30/20 Page 18 of 24 PageID #:18




                                             COUNT IV

    Prohibited Transactions Pursuant to 29 U.S.C. § 1132(a)(3), Against Jan Rouse and
                                   Edward C. Miller

          96.    Plaintiff incorporates the preceding paragraphs as though set forth herein.

          97.    ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), permits a plan participant to bring a

civil action to obtain appropriate equitable relief to enforce the provisions of Title I of ERISA or

to enforce the terms of a plan.

          98.    The Supreme Court has held that anyone, including a non-fiduciary, who receives

the benefit of conduct that violates ERISA may be subject to equitable remedies under ERISA

§ 502(a)(3) if they have “actual or constructive knowledge of the circumstances that rendered the

transaction unlawful.” Harris Trust & Sav. Bank v. Salomon Smith Barney, Inc., 530 U.S. 238, 251

(2000).

          99.    As a result of the prohibited transactions described above, selling shareholders Jan

Rouse and Edward C. Miller, the Defendant Shareholders, received Plan assets in payments above

fair market value for their Morton stock.

          100.   The Defendant Shareholders were parties in interest to the Plan under ERISA

§ 3(14), 29 U.S.C. § 1002(14), as described above.

          101.   The Defendant Shareholders knew or should have known (1) about the existence of

the Plan, (2) about the Plan’s purchase of their Morton stock in the ESOP Transaction, (3) that

Argent was a fiduciary to the Plan, (4) that the ESOP Transaction was for above fair market value,

(5) that Argent caused the Plan to engage in transactions prohibited under ERISA § 406(a) and (b),

29 U.S.C. § 1106(a) and (b), (6) that Argent breached its fiduciary duties under ERISA, and (7) that

the true purpose of the ESOP Transaction was to benefit the Selling Shareholders.




                                                  18
     Case: 1:20-cv-02622 Document #: 1 Filed: 04/30/20 Page 19 of 24 PageID #:19




        102.    As directors of Morton and as Selling Shareholders, Defendants Jan Rouse and

Edward C. Miller were aware of sufficient facts that the ESOP Transaction constituted a prohibited

transaction with parties in interest. As parties in interest, the Defendant Shareholders are liable for

violations of ERISA § 406(a)(1)(A) and (D), 29 U.S.C. § 1106(a)(1)(A) and (D).

        103.    The Defendant Shareholders have profited from the prohibited transactions in an

amount to be proven at trial, and upon information and belief, they remain in possession of some

or all of the assets that belong to the Plan.

        104.    The Defendant Shareholders are subject to appropriate equitable relief including

disgorgement of any profits, accounting for profits, surcharge, having a constructive trust placed

on any proceeds received (or which are traceable thereto), having the transactions rescinded,

requiring all or part of the consideration to be restored to the Plan, or to be subject to other

appropriate equitable relief.

                                CLASS ACTION ALLEGATIONS

        105.    Plaintiff brings this action as a class action pursuant to Fed. R. Civ. P. 23(a) and

(b), on behalf of the following class:

                All participants in the Morton Buildings, Inc. Leveraged Employee
                Stock Ownership Plan (the “Plan”) and the beneficiaries of such
                participants as of the date of the May 8, 2017 ESOP Transaction or
                anytime thereafter. Excluded from the Class are the shareholders
                who sold the stock of Morton Buildings, Inc. (“Morton”) to the Plan
                on May 8, 2017, and their immediate families; the directors and
                officers of Morton and their immediate families; and legal
                representatives, successors, and assigns of any such excluded
                persons.

        106.    The Class is so numerous that joinder of all members is impracticable. Although

the exact number and identities of Class members are unknown to Plaintiff at this time, the Plan’s




                                                  19
    Case: 1:20-cv-02622 Document #: 1 Filed: 04/30/20 Page 20 of 24 PageID #:20




most recent Form 5500 filing reports that as of December 31, 2018, there were 1,802 participants

and beneficiaries of deceased participants receiving or entitled to receive benefits in the Plan.

       107.    Questions of law and fact common to the Class as a whole include, but are not

limited to, the following:

                    i. Whether Argent served as Trustee in the Plan’s acquisition of Morton stock;

                   ii. Whether Argent was an ERISA fiduciary of the Plan;

                  iii. Whether Argent caused the Plan to engage in prohibited transactions under

                       ERISA by permitting the Plan to purchase Morton stock and take loans from

                       parties in interest;

                  iv. Whether Argent engaged in a good faith valuation of the Morton stock in

                       connection with the ESOP Transaction;

                   v. Whether Argent caused the Plan to pay more than fair market value for

                       Morton stock;

                  vi. Whether Argent engaged in a prohibited transaction under ERISA by acting

                       on behalf of a party adverse to the Plan and its participants in the ESOP

                       Transaction;

                  vii. Whether Argent engaged in a prohibited transaction under ERISA by

                       receiving consideration for its own account in the ESOP Transaction;

                 viii. Whether Argent breached its fiduciary duty to undertake an appropriate and

                       independent investigation of the fair market value of Morton stock in or

                       about May 2017;

                  ix. Whether Morton was a party in interest;

                   x. Whether the Selling Shareholders were parties in interest;



                                                 20
    Case: 1:20-cv-02622 Document #: 1 Filed: 04/30/20 Page 21 of 24 PageID #:21




                  xi. Whether Jan Rouse and Edward C. Miller, as parties in interest, participated

                       in the prohibited transactions;

                 xii. Whether the Former Shareholder with whom the Plan entered a term loan

                       agreement was a party in interest;

                 xiii. The amount of losses suffered by the Plan and its participants as a result of

                       Argent’s ERISA violations; and

                 xiv. The appropriate relief for Argent’s violations of ERISA.

       108.    Plaintiff’s claims are typical of those of the Class. For example, Plaintiff, like other

Plan participants in the Class, suffered a diminution in the value of her Plan account because the

Plan paid above fair market value and took on excessive loans for Morton stock, resulting in her

being allocated fewer shares of stock, and she continues to suffer such losses in the present because

Argent failed to correct the overpayment by the Plan.

       109.    Plaintiff will fairly and adequately represent and protect the interests of the Class.

Plaintiff has retained counsel competent and experienced in complex class actions, ERISA, and

employee benefits litigation.

       110.    Class certification of Plaintiff’s Claims for Relief for the alleged violations of

ERISA is appropriate pursuant to Fed. R. Civ. P. 23(b)(1) because the prosecution of separate

actions by individual Class members would create a risk of inconsistent or varying adjudications

which would establish incompatible standards of conduct for Argent, and/or because adjudications

with respect to individual Class members would as a practical matter be dispositive of the interests

of non-party Class members.

       111.    The names and addresses of the Class members are available from the Plan. Notice

will be provided to all members of the Class to the extent required by Fed. R. Civ. P. 23.



                                                 21
Case: 1:20-cv-02622 Document #: 1 Filed: 04/30/20 Page 22 of 24 PageID #:22




                               PRAYER FOR RELIEF

  Wherefore, Plaintiff prays for judgment against Defendants and for the following relief:

  A.     Declare that Defendant Argent caused the Plan to engage in and itself engaged in

         prohibited transactions and thereby breached its duties under ERISA;

  B.     Declare that Defendants Jan Rouse and Edward C. Miller engaged in a prohibited

         transaction with the Plan in violation of ERISA;

  C.     Declare that Defendant Argent breached its fiduciary duties under ERISA to the

         Plan and the class members;

  D.     Order each Defendant found to have violated ERISA to jointly and severally make

         good to the Plan and/or to any successor trust(s) the losses resulting from the

         breaches of ERISA and restore any profits it, he, or she has made through use of

         assets of the Plan;

  E.     Order that Defendants provide other appropriate equitable relief to the Plan and its

         participants and beneficiaries, including but not limited to surcharge, providing an

         accounting for profits, and imposing a constructive trust and/or equitable lien on

         any funds wrongfully held by Defendants;

  F.     Order the proceeds of any recovery for the Plan to be allocated to the accounts of

         the class members to make them whole for any injury that they suffered as a result

         of the breaches of ERISA in accordance with the Court’s declaration;

  G.     Order the allocation to the accounts of the class members of the additional shares

         of stock that would have been allocated but for the Plan’s overpayment on company

         stock and Defendants’ breaches of ERISA;




                                          22
Case: 1:20-cv-02622 Document #: 1 Filed: 04/30/20 Page 23 of 24 PageID #:23




  H.    Declare that the indemnification agreement between Defendant Argent and Morton

        violates ERISA § 410, 29 U.S.C. § 1110;

  I.    Order Defendant Argent to reimburse Morton for any money paid by Morton under

        any indemnification agreement between Argent and Morton, plus interest;

  J.    Award Plaintiff reasonable attorneys’ fees and costs of suit incurred herein pursuant

        to ERISA § 502(g), 29 U.S.C. § 1132(g), and/or for the benefit obtained for the

        common fund;

  K.    Order Defendant Argent to disgorge any fees it received in conjunction with its

        services as Trustee for the Plan in the ESOP Transaction as well as any earnings

        and profits thereon;

  L.    Order Defendants to pay prejudgment and post-judgment interest;

  M.    Certify this action as a class action pursuant to Fed. R. Civ. P. 23, certify the named

        Plaintiff as class representative and her counsel as class counsel; and

  N.    Award such other and further relief as the Court deems equitable and just.




                                          23
   Case: 1:20-cv-02622 Document #: 1 Filed: 04/30/20 Page 24 of 24 PageID #:24




Dated:   April 30, 2020                     Respectfully submitted,

                                            BAILEY & GLASSER LLP

                                            /s/ Patrick O. Muench
                                            Patrick O. Muench
                                            333 S. Wabash Ave.
                                            Suite 2736
                                            Chicago, IL 60604
                                            Telephone: (312) 995-7143
                                            Facsimile: (304) 342-1110
                                            pmuench@baileyglasser.com

                                            Gregory Y. Porter (admission motion to be
                                            filed)
                                            Ryan T. Jenny (admission motion to be filed)
                                            1055 Thomas Jefferson Street, NW
                                            Suite 540
                                            Washington, DC 20007
                                            Telephone: (202) 463-2101
                                            Facsimile: (202) 463-2103
                                            gporter@baileyglasser.com
                                            rjenny@baileyglasser.com

                                            Attorneys for Plaintiff




                                       24
